DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 6, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (US 10162583).
Regarding to claims 1, 10-11:
	Ge et al. discloses a printing apparatus comprising: 
an operation device (FIG. 1, element 106); 
one or more memories storing a set of instructions (FIG. 1, elements 102-103); and 
one or more processors (FIG. 1, element 101) that execute the set of instructions to: 
                          receive a print request including print data (FIG. 6, step S601. FIG. 8, step S801: Receive a print request. FIG. 11, step S1101); 
                          store the print data included in the received print request in the one or more memories (FIG. 11, step S1102: Store the print job); and 
                       print the stored print data based on a user instruction via the operation device (FIG. 8, step S802: Enabling a user to request execution a print job submitted to a first printing device),
              wherein, in a case where the received print request is transmitted from a different printing apparatus and the print data included in the received print request is identified by information which has been transmitted from the printing apparatus to the different printing apparatus (FIG. 10, step S1002: Send, from the first printing device to the second printing device, the information that identifies the print job and a request for the print job. FIG. 11, step S1103), the print data included in the received print request is printed without the user instruction via the operation device (FIG. 10, step S1005: Execute a printing operation based on the print job).
Regarding to claim 6: wherein the processors further execute the set of the instructions to transmit information for identifying print data to the different printing apparatus, and wherein a print request including the print data identified based on the information for identifying the print data is received from the different printing apparatus (FIG. 10, step S1002: Send, from the first printing device to the second printing device, the information that identifies the print job and a request for the print job).
Regarding to claim 8:
Ge et al. discloses a printing system including a first printing apparatus and a second printing apparatus (FIG. 10, step S1001: A first printing device and a second printing device), 
the first printing apparatus comprising: an operation device (FIG. 1, element 106); one or more first memories storing first instructions (FIG. 1, elements 102-103); and one or more first processors (FIG. 1, element 101) that execute the first instructions to: 
           transmit information for identifying print data for which a print instruction is received from a user to the second printing apparatus (FIG. 10, step S1002: Send, from the first printing device to the second printing device, the information that identifies the printing job and a request for the print job), receive a print request including the print data from the second printing apparatus; store the print data included in the received print request in the one or more first memories (FIG. 11, step S1103: Receive, at the first printing device from a second printing device, an identifier and a request for the print job); and 
             in a case where the received print request is transmitted from the second printing apparatus and the print data included in the received print request is identified by information which has been transmitted from the first printing apparatus to the second printing apparatus, print the stored print data without the user instruction via the operation device (FIG. 10, step S1005: Execute, at the first printing device, a printing operation based on the print job); 
the second printing apparatus comprising: an operation unit (FIG. 1, element 106); one or more second memories storing second instructions (FIG. 1, elements 102-103); and one or more second processors (FIG. 1, element 101) that execute the second instructions to receive the information for identifying the print data from the first printing apparatus; and transmit the print request including the print data identified based on the information for identifying the print data to the first printing apparatus (FIG. 10, steps S1001-S1002. FIG. 11, step S1103).
Allowable Subject Matter
2.	Claims 2-5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the processors further execute the set of the instructions to determine whether the received print request is the print request transmitted from the different printing apparatus, and wherein, in a case where the received print request includes remote print information indicating that the received print request is a print request transmitted from the different printing apparatus, the received print request is determined to be the print request transmitted from the different printing apparatus, and in a case where the received print request does not include the remote print information, the received print request is determined not to be the print request transmitted from the different printing apparatus is neither disclosed nor taught by the cited prior art of record, alone or in combination.
 Regarding to claim 7: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the processors further execute the set of the instructions to authenticate a user; acquire information including a list of print data associated with the authenticated user from a management server configured to manage bibliographic information about print data; receive selection of print data to be a print instruction target from the list of print data associated with the authenticated user; and identify the different printing apparatus storing the selected print data based on the acquired information, and wherein information for identifying the selected print data is transmitted to the identified different printing apparatus is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 9: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein, in a case where the print data identified based on the information for identifying print data is print data having an attribute of secure printing, a print request including the print data from which the attribute of the secure printing has been deleted is transmitted to the first printing apparatus is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 4-5 are allowed because they depend directly/indirectly on claim 2.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853